EXHIBIT 10.1

--------------------------------------------------------------------------------

 

REORGANIZATION AGREEMENT

 

between

 

NEXSTAR BROADCASTING GROUP, L.L.C.

 

and

 

QUORUM BROADCAST HOLDINGS, LLC

 

DATED AS OF SEPTEMBER 12, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I REORGANIZATION AND CLOSING

   1     1.1    Actions in Contemplation of the Merger.    1     1.2    Merger
Certificate    2     1.3    Merger    2     1.4    Effects of Merger.    3    
1.5    Effect of Merger on Ownership Interests.    3     1.6    Actions After
the IPO    4     1.7    Change in Circumstances    5     1.8    Final
Determinations    5     1.9    Closing    5     1.10    Certificate Exchange   
5     1.11    Merger Prior to Evansville Sale.    5     1.12    IPO Prior to
Closing Date    6

ARTICLE II REPRESENTATIONS AND WARRANTIES OF NEXSTAR

   6    

2.1

   Organization and Power    6    

2.2

   Enforceability    6    

2.3

   Absence of Conflicts    7    

2.4

   Litigation; Proceedings    7    

2.5

   Equity Securities; Indebtedness    7    

2.6

   Liabilities    7    

2.7

   Compliance with Legal Requirements    7    

2.8

   Assets    8    

2.9

   Disclosure    8

ARTICLE III REPRESENTATIONS AND WARRANTIES OF QUORUM

   8    

3.1

   Organization and Power    8    

3.2

   Enforceability    8    

3.3

   Absence of Conflicts    8    

3.4

   Litigation; Proceedings    9    

3.5

   Equity Securities; Indebtedness    9    

3.6

   Liabilities    9    

3.7

   Compliance with Legal Requirements    9    

3.8

   Assets    10    

3.9

   Disclosure    10

ARTICLE IV PRE-CLOSING COVENANTS

   10    

4.1

   Conduct of Business    10    

4.2

   Information and Access.    10    

4.3

   Application(s) for FCC Consent    11    

4.4

   HSR Act    11    

4.5

   Other Consents Generally    12    

4.6

   Further Assurances    12    

4.7

   No Premature Assumption of Control    12

 

i



--------------------------------------------------------------------------------

ARTICLE V CLOSING CONDITIONS

   12    

5.1

   Closing Conditions    12

ARTICLE VI TERMINATION

   13    

6.1

   Termination    13    

6.2

   Effect of Termination    14

ARTICLE VII ADDITIONAL COVENANTS

        

7.1

   Press Releases and Announcements    14    

7.2

   Further Transfers    14

ARTICLE VIII MISCELLANEOUS

   15    

8.1

   Amendment and Waiver    15    

8.2

   Notices    15    

8.3

   Binding Agreement; Assignment    15    

8.4

   Severability    15    

8.5

   Survival    16    

8.6

   No Strict Construction    16    

8.7

   Captions    16    

8.8

   Entire Agreement    16    

8.9

   Counterparts    16    

8.10

   Governing Law and Consent to Jurisdiction    16    

8.11

   Parties in Interest    16    

8.12

   Generally Accepted Accounting Principles and Determinations    16    

8.13

   Waiver of Jury Trial    16    

8.14

   Other Definitional Provisions    17

 

SCHEDULES

(attached in alphabetical order)

 

Definitions Schedule

Merger Share Illustration Schedule

Nexstar Disclosure Schedule

Quorum Disclosure Schedule

Trailing BCF Schedule

 

ii



--------------------------------------------------------------------------------

REORGANIZATION AGREEMENT

 

THIS REORGANIZATION AGREEMENT (this “Agreement”) is entered into as of September
12, 2003 by and between Nexstar Broadcasting Group, L.L.C., a Delaware limited
liability company (“Nexstar”), and Quorum Broadcast Holdings, LLC, a Delaware
limited liability company (“Quorum” and, together with Nexstar, the “Parties”).
Each capitalized term that is used and not otherwise defined in this Agreement
has the meaning set forth in the attached Definitions Schedule.

 

The Parties are entering into this Agreement to set forth the terms upon which
they intend to effect a merger (the “Merger”) of Nexstar (following the merger
of Nexstar into Nexstar Broadcasting Group, Inc., a Delaware corporation (“NBG
Inc.”), in the Preliminary Merger described below) with Quorum Broadcast
Holdings, Inc., a Delaware corporation (“Quorum Inc.”), and Quorum Broadcasting
Company, LLC, a Delaware limited liability company (“Quorum LLC”), each of which
is a wholly-owned Subsidiary of Quorum, subject to approval by their respective
managers and directors (as applicable) and requisite members and stockholders
(as applicable) and the other conditions set forth in this Agreement.

 

The Parties intend that, after (but on the date of) the Merger, the corporation
that survives the Merger will issue shares of its common stock in the “IPO”
referred to in this Agreement.

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

 

REORGANIZATION AND CLOSING

 

1.1 Actions in Contemplation of the Merger.

 

(a) Redemption of Nexstar Series AA Preferred Units. To the extent that Nexstar
is permitted to do so under agreements and instruments governing the Nexstar
Senior/Mezz Obligations (and, in the case of transactions described in clause
(ii) below, to the extent Subsidiaries of Nexstar are permitted to loan or
distribute cash to Nexstar under such agreements and instruments), on the date
of (but prior to) the Merger: (i) Nexstar will distribute to the holder(s) of
the Nexstar Series AA Preferred Units (pro rata among them, based on the
aggregate Redemption Price of the Nexstar Series AA Preferred Units held by each
of them) the promissory notes previously issued to Nexstar by Nexstar Finance
Holdings II, L.L.C. and not yet paid in full (the “NFH Notes”), in redemption of
the number of Nexstar Series AA Preferred Units that would be redeemed at the
Redemption Price of those Nexstar Series AA Preferred Units if Nexstar has
instead paid the holders thereof cash in an amount equal to the unpaid principal
amount of, and unpaid accrued interest on, the NFH Notes as of the Closing Date;
and (ii) Nexstar will redeem for cash all other Nexstar Series AA Preferred
Units that it is able to redeem with the cash available to it for that purpose,
at the Redemption Price of such Units (pro rata among the holders thereof, based
on the aggregate Redemption Price of the Nexstar Series AA Preferred Units held
by each of them). Prior to such redemption, Nexstar will cause the NFH Notes to
be amended so that they are due and payable in full upon the consummation of the
IPO.



--------------------------------------------------------------------------------

(b) Redemption of Quorum Series A Preferred Units. On the date of (but prior to)
the Merger: (i) Quorum LLC will issue to Quorum promissory notes of Quorum LLC
(collectively, the “Quorum Series A Notes”) that are due and payable in full
upon the consummation of the IPO and that have an aggregate principal amount
equal to the aggregate Redemption Price of the Quorum Series A Preferred, and
(ii) Quorum will redeem from the holders thereof all of the outstanding Quorum
Series A Preferred Units, by transferring to each holder of any such Units a
Quorum Series A Note having a principal amount equal to the aggregate Redemption
Price of the Quorum Series A Preferred Units held by such holder.

 

(c) Purchase of Certain Common Units. On the date of (but prior to) the Merger:
(ii) Quorum LLC will issue to Quorum promissory notes of Quorum LLC
(collectively, the “Quorum Common Notes”) that are due and payable in full upon
the consummation of the IPO and that have an aggregate principal amount equal to
the aggregate Redemption Price of the Quorum Common Units held by then-present
or former employees of Quorum’s Subsidiaries who are identified by Quorum on the
Closing Date (the “Departing Management Holders”), and (ii) Quorum will redeem
from each Departing Management Holder all of the outstanding Quorum Common Units
held by such Holder, by transferring to such Holder a Quorum Common Note having
a principal amount equal to the aggregate Redemption Price of the Quorum Common
Units held by such holder.

 

(d) Assumption of Quorum Contingent Note. On the date of (but prior to) the
Merger, Quorum LLC will assume all of the obligations of Quorum under the Quorum
Contingent Note and Quorum will be released from all obligations thereunder.

 

(e) Assumption of ABS Purchase Obligation. On the date of (but prior to) the
Merger, Quorum LLC will assume all of the obligations of Quorum under the ABS
Purchase Agreement and Quorum will be released from all obligations thereunder.

 

(f) Merger of Nexstar and NBG Inc. On the date of (but prior to) the Merger,
Nexstar will merge with and into NBG Inc., with NBG Inc. being the survivor of
such merger (the “Preliminary Merger”) and succeeding to Nexstar’s rights and
obligations under this Agreement and becoming a Party by virtue of the
Preliminary Merger.

 

1.2 Merger Certificate. After the actions described in Section 1.1, on the
Closing Date, NBG Inc. will execute and deliver, and Quorum will cause Quorum
Inc. and Quorum LLC to execute and deliver, an agreement and plan of merger
among NBG Inc., Quorum Inc. and Quorum LLC having terms consistent with this
Agreement (the “Merger Agreement”) and pursuant to the Merger Agreement the
Parties will cause a certificate of merger meeting the requirements of the
Delaware LLC Law and the Delaware Corporate Law, and otherwise in form and
substance acceptable to the Parties (the “Certificate of Merger”), to be
properly executed and filed in accordance with the Delaware LLC Law and the
Delaware Corporate Law.

 

1.3 Merger. Upon the terms and subject to the conditions set forth in this
Agreement and the Merger Agreement, Quorum Inc. and Quorum LLC will merge with
and into NBG Inc.,

 

2



--------------------------------------------------------------------------------

and the separate legal existence of each of Quorum Inc. and Quorum LLC will
thereupon cease. NBG Inc. will be the surviving corporation after the Merger (in
that capacity, the “Surviving Company”). The Merger will be effective at the
time on the Closing Date that is specified in the Certificate of Merger (the
“Merger Time”).

 

1.4 Effects of Merger.

 

(a) Generally. The Merger will have the effects specified in the Delaware LLC
Law and the Delaware Corporate Law and, without limitation, all property,
rights, privileges, powers and franchises of NBG Inc., Quorum Inc. and Quorum
LLC will vest in the Surviving Company, and all debts, liabilities and duties of
NBG Inc., Quorum Inc. and Quorum LLC will become the debts, liabilities and
duties of the Surviving Company.

 

(b) Governing Documents. From and after the Merger Time, the certificate of
incorporation and by-laws of NBG Inc. as in effect prior to the Merger will be
the certificate of incorporation and by-laws, respectively, of the Surviving
Company.

 

(c) Directors and Officers. From and after the Merger Time, the officers and
directors of the Surviving Company will be the persons who are the officers and
directors, respectively, of NBG Inc. immediately prior to the Merger Time,
unless and until any such person thereafter ceases to hold such position.

 

(d) Characterization. The Parties intend the Merger of each of Quorum Inc. and
Quorum LLC into NBG Inc. to be treated as a reorganization within the meaning of
section 368(a) of the Internal Revenue Code of 1986, as amended. No Person will
take a position inconsistent with the treatment of the Merger as a such
reorganization unless required to do so pursuant to a final determination.

 

1.5 Effect of Merger on Ownership Interests.

 

(a) On Quorum Inc. Stock and Quorum LLC Interests. As a result of the Merger and
without any other action by any Person, the outstanding capital stock of Quorum
Inc. and the outstanding membership interests of Quorum LLC, in the aggregate,
will be converted into the right to receive the number of shares of common stock
of the Surviving Company that is equal to the Quorum Pre-IPO Equity Value
divided by the IPO Price (the “Quorum Merger Shares”).

 

(b) On Nexstar Units. As a result of the Preliminary Merger and the Merger and
without any other action by any Person, the Nexstar Common Units, in the
aggregate, will be converted into the right to receive the number of shares of
common stock of the Surviving Company that is equal to the Nexstar Pre-IPO
Equity Value divided by the IPO Price (the “Nexstar Merger Shares”), and the
Nexstar Series AA Preferred Units that are not redeemed pursuant to Section
1.1(a) will remain outstanding. In connection with the Preliminary Merger and
the Merger:

 

(i) the Surviving Company will become liable to pay in cash the Redemption Price
of the Nexstar Series AA Preferred Units that are not redeemed pursuant to
Section 1.1(a), and

 

3



--------------------------------------------------------------------------------

(ii) the Nexstar Merger Shares will be distributed among those Persons that held
Nexstar Common Units immediately prior to the Preliminary Merger (other than NBG
Inc.), and to the Persons that held Class B Common Stock of NBG Inc. immediately
prior to the Preliminary Merger, as if the Nexstar Merger Shares were
distributed in liquidation of Nexstar in accordance with the Nexstar LLC
Agreement (but assuming that no Nexstar Series AA Preferred Units were then
outstanding) and as if NBG Inc. were liquidated in accordance with the terms of
its certificate of incorporation immediately after such liquidation of Nexstar.

 

(c) Classes of Merger Shares to be Issued. The Merger Shares will be comprised
in part of Class A Common Stock of the Surviving Company (“One-Vote Merger
Shares”), in part of Class B Common Stock of the Surviving Company (“High-Vote
Merger Shares”), and in part of Class C Common Stock of the Surviving Company
(“No-Vote Merger Shares”), each having substantially the characteristics
described in the IPO Filing. Upon consummation of the Merger, High-Vote Merger
Shares, One-Vote Merger Shares and No-Vote Merger Shares will be issuable in
quantities such that:

 

(i) all Quorum Merger Shares to be received by Quorum and distributed to either
ABRY Fund in any distribution by Quorum following the Merger will be High-Vote
Merger Shares,

 

(ii) all Nexstar Merger Shares to be received by Perry A. Sook or either ABRY
Fund as a result of the Merger will be High-Vote Merger Shares,

 

(iii) all Nexstar Merger Shares to be received by BancAmerica Capital Investors
I, L.P. as a result of the Merger in respect of Nexstar Common Units held by it
will be No-Vote Merger Shares, and

 

(iv) all other Merger Shares will be One-Vote Merger Shares.

 

(d) Illustration. An illustration of the computation of the Quorum Merger Shares
and the Nexstar Merger Shares (collectively, the “Merger Shares”) is set forth
in the attached Merger Share Illustration Schedule.

 

(e) Fixing Quorum Consideration in Advance of IPO. If Nexstar so elects, then in
connection with the preparation of the “red-herring” prospectus for the IPO, the
Parties will compute the number of Merger Shares that would comprise the Quorum
Merger Shares, using their mutual estimates of the Closing Date and of the
monetary amounts that are relevant to the computation of the Quorum Merger
Shares as of such estimated Closing Date, and assuming that the IPO Price will
be the mid-point of the range of the IPO Price to be specified on the cover of
such prospectus. In that event, the consideration issuable to Quorum in the
Merger will be the number of Merger Shares so determined, even if the Merger
Shares that would constitute the Quorum Merger Shares (if computed as of the
actual Closing Date) would be lesser or greater in number.

 

1.6 Actions After the IPO. After the IPO, NBG Inc. will, and will cause its
Subsidiaries to, effectuate the Refinancing by, among other things: (a) merging
with Nexstar Finance Holdings II, LLC and the members thereof, with NBG Inc.
being the surviving

 

4



--------------------------------------------------------------------------------

corporation of such Merger (the “Follow-On Merger”); (b) redeeming the Nexstar
Series AA Preferred Units not redeemed prior to the Merger pursuant to Section
1.1(a); (c) repaying in full the NFH Notes (as the successor to Nexstar Finance
Holdings II, LLC by virtue of the Follow-On Merger), (d) repaying in full the
Quorum Discount Notes, the Quorum Series A Notes and the Quorum Common Notes (as
successor to Quorum LLC by virtue of the Merger), (e) carrying out the terms of
the Quorum Contingent Note (as successor to Quorum LLC by virtue of the Merger),
(f) consummating the ABS Acquisition (as successor to Quorum LLC by virtue of
the Merger), and (g) together with its Subsidiaries, repaying in full all
Indebtedness of the Quorum Companies and all other amounts owing under the
Quorum Senior Facility and causing all outstanding letters of credit and loan
commitments under the Quorum Senior Facility to be terminated.

 

1.7 Change in Circumstances. The Parties acknowledge and agree that the
allocation of the Merger Shares contemplated by this Agreement is based on their
mutual understanding of the respective Indebtedness and outstanding Equity
Securities of the Companies, their respective pending acquisitions and
divestitures and the LSAs to which the Companies are party as of the date of
this Agreement. If any Company consummates or enters into an agreement to
consummate any acquisition or disposition (other than in respect of the
Evansville Sale, the WBAK Acquisition and the ABS Acquisition, which were
contemplated at the time the Parties entered into this Agreement), or incurs,
issues, repays or redeems any Indebtedness or Equity Securities, or enters into
any LSA, or if any LSA or agreement relating to a pending acquisition or
divestiture terminates, then the Parties will act in good faith to adjust the
allocation of the Merger Shares and the other terms and condition of this
Agreement accordingly in a mutually-acceptable manner.

 

1.8 Final Determinations. The amounts of the Quorum Merger Shares and the
Nexstar Merger Shares, and all component or related amounts, will be determined
on the Closing Date, based on the information then available and taking into
account the transactions to be consummated on the Closing Date and prior to the
IPO, by PricewaterhouseCoopers, LLP, and each such determination will be binding
on the Parties and their members absent manifest error.

 

1.9 Closing. Subject to the conditions set forth in Section 5.1, the closing of
the Merger and the related transactions contemplated by this Agreement (the
“Closing”) will occur at the offices of Kirkland & Ellis LLP, New York, New
York, concurrently with, but prior to, the IPO. The date upon which the Closing
occurs is the “Closing Date.”

 

1.10 Certificate Exchange. From and after the Merger, any certificate evidencing
capital stock of Quorum Inc., membership interests of Quorum LLC or Nexstar
Common Units will merely represent the right to receive the Quorum Merger Shares
or Nexstar Merger Shares, as the case may be, issuable in respect of such stock,
interests or Units, and the certificate(s) for any related Merger Shares will be
issued only upon the surrender to the Surviving Company of any certificate
evidencing such stock, interests or Units for cancellation.

 

1.11 Merger Prior to Evansville Sale.

 

(a) For Closing Purposes. If, on the Closing Date, the Evansville Sale has not
been consummated, then notwithstanding clause (3) of the proviso set forth in
the definition

 

5



--------------------------------------------------------------------------------

of the term “Trailing BCF” in the attached Definitions Schedule, for purposes of
determining the Merger Shares to be issued as of the Closing Date, the Trailing
BCF of Quorum will be determined as if the Evansville Sale Agreement had never
been entered into.

 

(b) Upon Evansville Sale. If the Evansville Sale is consummated after the
Closing Date, then as soon as is practicable after the date such sale is
consummated, as additional consideration resulting from the Merger, the
Surviving Company will issue to Quorum (and Quorum will distribute to its
members), a number of shares of common stock of the Surviving Company that is
equal to the excess (if any) of (i) $43,000,000, less any additional amount that
becomes payable under the terms of any Quorum Common Note by reason of the
consummation of the Evansville Sale, over (ii) the product of the IPO BCF
Multiple and the Trailing BCF of Quorum attributable to television broadcast
station WTVW, Evansville, Indiana. Such additional shares of common stock of the
Surviving Company will constitute additional “Quorum Merger Shares” for purposes
of this Agreement and will be comprised of One-Vote Merger Shares and High-Vote
Merger Shares in such proportion as is required in order to give effect to the
provisions of Section 1.5(c).

 

1.12 IPO Prior to Closing Date. The Parties contemplate that Nexstar may
determine, in its sole discretion, that it is in the best interests of Nexstar
and its members to effectuate the Preliminary Merger and the IPO at a time when
one or more of the conditions to the Merger set forth in Section 5.1 is not
satisfied and has not been waived. If Nexstar elects, in its sole discretion, to
effectuate the Preliminary Merger and the IPO under such circumstances, then the
Parties will enter into such amendments of this Agreement as may be required so
that, upon the satisfaction or waiver of the conditions set forth in Section
5.1, Quorum Inc. and Quorum LLC may merge into NBG Inc. with the same effect for
Quorum and for the former members of Nexstar and stockholders of NBG Inc. as if
such merger had been effected on the date of the IPO on terms set forth in this
Agreement.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF NEXSTAR

 

As a material inducement to Quorum to enter into this Agreement, Nexstar makes
the representations and warranties set forth in this Article II, with the
applicable exceptions set forth in the attached Nexstar Disclosure Schedule:

 

2.1 Organization and Power. Nexstar, NBG Inc. and each Subsidiary of Nexstar:
(a) is existing and in good standing under the laws of the state of its
formation, (b) is qualified to do business in every jurisdiction in which the
nature of its business or its ownership of property requires it to be qualified
and in which the failure to be so qualified could reasonably be likely to have a
Material Adverse Effect on Nexstar, and (c) has the requisite corporate or other
power and authority to own and operate its properties and carry on its business
as now conducted and as proposed by it to be conducted.

 

2.2 Enforceability. This Agreement constitutes, and each of the other
Transaction Documents to which Nexstar or NBG Inc. will be a party will when
executed constitute, a valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as enforceability
hereof may be limited by bankruptcy, insolvency or other laws affecting
creditors’ rights generally and limitations on the availability of equitable
remedies.

 

6



--------------------------------------------------------------------------------

2.3 Absence of Conflicts. Except for the Required Consents, neither the
execution, delivery and performance of any Transaction Document by Nexstar or
NBG Inc. nor the consummation by Nexstar or NBG Inc. of the transactions
contemplated thereby:

 

(a) does or will (i) conflict with or result in any breach of any of the
provisions of, (ii) constitute a default under, (iii) result in a violation of,
(iv) give any third party the right to terminate or to accelerate any obligation
under, or (v) result in the creation of any Lien upon any of the assets or
properties of NBG, Inc., Nexstar or any of Nexstar’s Subsidiaries, in each case
under the provisions of the operating agreement any other organizational or
governing document of NBG Inc., Nexstar or any of Nexstar’s Subsidiaries or any
indenture, mortgage, lease, loan agreement or other agreement, instrument or
Contract or any Legal Requirement by which NBG Inc., Nexstar or any of Nexstar’s
Subsidiaries is bound or by which any of NBG Inc.’s, Nexstar’s or Nexstar’s
Subsidiaries’ assets is affected, or to which Nexstar or any of its Subsidiaries
is subject, or

 

(b) without limiting clause (a) above, requires any Consent of any Governmental
Entity or any other Person,

 

in each case, other than any Consent, the absence of which could not reasonably
be expected to have a Material Adverse Effect on Nexstar.

 

2.4 Litigation; Proceedings. Except for matters affecting the broadcast
television industry generally, there are no actions, suits, proceedings, orders,
judgments, decrees or investigations existing or pending (or, to Nexstar’s
Knowledge, threatened) against or affecting NBG Inc., Nexstar or any of
Nexstar’s Subsidiaries, at law or in equity, or before or by any court or other
Governmental Entity, that, if adversely decided, could reasonably be expected to
have a Material Adverse Effect on Nexstar, and, to Nexstar’s Knowledge, there is
no basis for any of the foregoing.

 

2.5 Equity Securities; Indebtedness. The outstanding Equity Securities and
Indebtedness of NBG Inc., Nexstar and Nexstar’s Subsidiaries (other than any
Equity Securities held by, or Indebtedness owing to, Nexstar or any of its
Subsidiaries) as of the date of this Agreement are as set forth in the Nexstar
Disclosure Schedule.

 

2.6 Liabilities. Neither NBG Inc., Nexstar nor any of Nexstar’s Subsidiaries has
any material liability (whether existing or contingent) other than (a)
liabilities reflected on or described in the most recent balance sheet of
Nexstar and Nexstar’s Subsidiaries furnished to Quorum prior to the date of this
Agreement or in any related footnote, (b) current liabilities that have arisen
in the Ordinary Course since the date of such balance sheet, and (c) liabilities
that will be taken into account in determining the portion of the Merger Shares
to which Nexstar’s members and the stockholders of NBG Inc. will be entitled.

 

2.7 Compliance with Legal Requirements. NBG Inc., Nexstar and Nexstar’s
Subsidiaries have complied in all material respects with all applicable Legal
Requirements that

 

7



--------------------------------------------------------------------------------

affect their businesses and operations (including their broadcasting,
production, promotion, marketing and sales activities) or to which they
otherwise are subject, and no unresolved claim has been filed or made against
NBG Inc., Nexstar or any of Nexstar’s Subsidiaries alleging a violation in any
material respect of any such Legal Requirement.

 

2.8 Assets. NBG Inc., Nexstar and Nexstar’s Subsidiaries have legal title to, a
valid leasehold interest (as lessee) in, or license (as licensee) for, all
buildings, machinery, equipment and other tangible assets, necessary for the
conduct of their businesses and operations as presently conducted, which legal
title, leasehold interest or license is, in each instance, free and clear of all
Liens other than Permitted Liens. Each such tangible asset of NBG Inc., Nexstar
or any of Nexstar’s Subsidiaries is in a state of condition and repair that is
sufficient for the purpose for which it is presently used and presently proposed
to be used.

 

2.9 Disclosure. With respect to NBG Inc., Nexstar, Nexstar’s Subsidiaries,
Mission Broadcasting, the Nexstar Stations and the Nexstar LSA Stations, neither
this Agreement, nor any of the schedules hereto, nor any other materials or
information provided by Nexstar or on its behalf to Quorum, contains any untrue
statement of a material fact or, when considered as a whole with respect to the
business, operations, financial condition, and results of operations of Nexstar
and its Subsidiaries taken as a whole, omits a material fact necessary to make
the statements contained herein or therein, in light of the circumstances in
which they were made, not materially misleading.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF QUORUM

 

As a material inducement to Nexstar to enter into this Agreement, Quorum makes
the representations and warranties set forth in this Article III, with the
applicable exceptions set forth in the attached Quorum Disclosure Schedule:

 

3.1 Organization and Power. Quorum and each Subsidiary of Quorum: (a) is
existing and in good standing under the laws of the state of its formation, (b)
is qualified to do business in every jurisdiction in which the nature of its
business or its ownership of property requires it to be qualified and in which
the failure to be so qualified could reasonably be likely to have a Material
Adverse Effect on Quorum, and (c) has the requisite corporate or other power and
authority to own and operate its properties and carry on its business as now
conducted and as proposed by it to be conducted.

 

3.2 Enforceability. This Agreement constitutes, and each of the other
Transaction Documents to which Quorum, Quorum Inc. or Quorum LLC will be a party
will when executed constitute, a valid and binding obligation of such Person,
enforceable against Quorum in accordance with its terms, except as
enforceability hereof may be limited by bankruptcy, insolvency or other laws
affecting creditors’ rights generally and limitations on the availability of
equitable remedies.

 

3.3 Absence of Conflicts. Except for the Required Consents, neither the
execution, delivery and performance of any Transaction Document by Quorum,
Quorum Inc. or Quorum LLC nor the consummation by Quorum, Quorum Inc. or Quorum
LLC of the transactions contemplated thereby:

 

8



--------------------------------------------------------------------------------

(a) does or will (i) conflict with or result in any breach of any of the
provisions of, (ii) constitute a default under, (iii) result in a violation of,
(iv) give any third party the right to terminate or to accelerate any obligation
under, or (v) result in the creation of any Lien upon any of the assets or
properties of Quorum or any of its Subsidiaries, in each case under the
provisions of the operating agreement any other organizational or governing
document of Quorum or any of its Subsidiaries or any indenture, mortgage, lease,
loan agreement or other agreement, instrument or Contract or any Legal
Requirement by which Quorum or any of its Subsidiaries is bound or by which any
of Quorum’s or its Subsidiaries’ assets is affected, or to which Quorum or any
of its Subsidiaries is subject, or

 

(b) without limiting clause (a) above, requires any Consent of any Governmental
Entity or any other Person,

 

in each case, other than any Consent, the absence of which could not reasonably
be expected to have a Material Adverse Effect on Quorum.

 

3.4 Litigation; Proceedings. Except for matters affecting the broadcast
television industry generally, there are no actions, suits, proceedings, orders,
judgments, decrees or investigations existing or pending (or, to Quorum’s
Knowledge, threatened) against or affecting Quorum or any of its Subsidiaries,
at law or in equity, or before or by any court or other Governmental Entity,
that, if adversely decided, could reasonably be expected to have a Material
Adverse Effect on Quorum, and, to Quorum’s Knowledge, there is no basis for any
of the foregoing.

 

3.5 Equity Securities; Indebtedness. The outstanding Equity Securities and
Indebtedness of Quorum Inc., Quorum LLC and their respective Subsidiaries (other
than any Equity Securities held by, or Indebtedness owing to, Quorum Inc.,
Quorum LLC or any of their respective Subsidiaries) as of the date of this
Agreement are as set forth in the Quorum Disclosure Schedule.

 

3.6 Liabilities. Neither Quorum Inc., Quorum LLC nor any of their respective
Subsidiaries has any material liability (whether existing or contingent) other
than (a) liabilities reflected on or described in the most recent balance sheet
of Quorum and its Subsidiaries furnished to Nexstar prior to the date of this
Agreement or in any related footnote, (b) current liabilities that have arisen
in the Ordinary Course since the date of such balance sheet, and (c) liabilities
that will be taken into account in determining the portion of the Merger Shares
to which Quorum will be entitled.

 

3.7 Compliance with Legal Requirements. Quorum and its Subsidiaries have
complied in all material respects with all applicable Legal Requirements that
affect their businesses and operations (including their broadcasting,
production, promotion, marketing and sales activities) or to which they
otherwise are subject, and no unresolved claim has been filed or made against
Quorum or any of its Subsidiaries alleging a violation in any material respect
of any such Legal Requirement.

 

9



--------------------------------------------------------------------------------

3.8 Assets. Quorum, Inc., Quorum LLC and their respective Subsidiaries have
legal title to, a valid leasehold interest (as lessee) in, or license (as
licensee) for, all buildings, machinery, equipment and other tangible assets,
necessary for the conduct of their businesses and operations as presently
conducted, which legal title, leasehold interest or license is, in each
instance, free and clear of all Liens other than Permitted Liens. Each such
tangible asset of Quorum, Inc., Quorum LLC and their respective Subsidiaries is
in a state of condition and repair that is sufficient for the purpose for which
it is presently used and presently proposed to be used. Quorum conducts no
operations, and holds no asset or other property that is used in the operation
of any Quorum Station or Quorum LSA Station.

 

3.9 Disclosure. With respect to Quorum, its Subsidiaries, the Mission Amarillo
Companies, the Kenos Companies, the VHR Companies, the Quorum Stations and the
Quorum LSA Stations, neither this Agreement, nor any of the schedules hereto,
nor any other materials or information provided by Quorum or on its behalf to
Nexstar, contains any untrue statement of a material fact or, when considered as
a whole with respect to the business, operations, financial condition, and
results of operations of Quorum and its Subsidiaries taken as a whole, omits a
material fact necessary to make the statements contained herein or therein, in
light of the circumstances in which they were made, not materially misleading.

 

ARTICLE IV

 

PRE-CLOSING COVENANTS

 

4.1 Conduct of Business. From the date of this Agreement through the Closing
Date, each Party will, and will cause each of its Subsidiaries to, conduct their
respective businesses and operations only in the Ordinary Course; provided that,
so long as the Management Agreement is in effect, the Parties will, and will
cause their respective Subsidiaries to, act in accordance with the Management
Agreement.

 

4.2 Information and Access.

 

(a) For the purpose of allowing the representatives of the Nexstar Companies and
their respective financing sources and each of their respective agents,
employees and accounting, tax, legal and other advisors (collectively, the
“Investigating Parties”) to conduct their continuing business, accounting,
financial, environmental, legal and other reviews of the Quorum Companies, the
Quorum Stations and the Quorum LSA Stations, from time to time upon reasonable
notice and at reasonable times through the Closing Date, Quorum will, and will
cause the Quorum Companies to, provide to the Investigating Parties the
following, in each case to the extent that doing so does not unreasonably
interfere with the business and operations of the Quorum Stations or the Quorum
LSA Stations:

 

(i) access to the property and assets of the Quorum Companies;

 

10



--------------------------------------------------------------------------------

(ii) access to all accounts, the insurance policies, Tax Returns, Contracts, and
other books and records concerning the Quorum Stations, the Quorum LSA Stations,
the Quorum Companies and their businesses and operations and such other relevant
information and materials as may be reasonably requested (including the ability
to make copies and abstracts thereof); and

 

(iii) the opportunity to discuss the affairs, finances and accounts of the
Quorum Companies with those directors (or equivalent officials), senior
management employees, key sales representatives and present and former
independent accountants of the Quorum Companies who would reasonably be presumed
to have information that would be relevant for the purposes set forth above.

 

Nexstar will provide, and will cause the other Nexstar Companies to provide,
like access to Quorum and its agents, employees and accounting, tax, legal and
other advisors with respect to the Nexstar Companies, the Nexstar Stations and
the Nexstar LSA Stations.

 

(b) Without limiting Section 4.2(a), prior to the Closing, Quorum will, and will
cause the other Quorum Companies to, give the Investigating Parties such access
to such books and records pertaining to the Quorum Companies, the Quorum
Stations and the Quorum LSA Stations as may reasonably be required in order to
perform any audit or other review and any disclosure that they may deem
appropriate in connection with the IPO or any other offering of securities by
any Nexstar Company, and Quorum (on behalf of all Quorum Companies) hereby
consents to the use of information contained in such books and records for any
such purpose, to the extent that such consent is required.

 

4.3 Application(s) for FCC Consent. Promptly after the execution of this
Agreement, each Party will (and will cause its Subsidiaries to) complete its
portion of the FCC application(s) for the FCC Consents and, together with the
other Persons who are required to join in such filings, file such application(s)
with the FCC. Nexstar will pay all applicable FCC application filing fees, and
such fees will be part of the Transaction Fees. Each Party will diligently take
or cooperate in the taking of all reasonable steps that are necessary, proper or
desirable to expedite the preparation and filing of such application(s) and
their prosecution to Final Orders and to obtain any extension of the
effectiveness of any FCC Consent that may be required in order to permit the
Merger and the Related Transactions to be consummated as contemplated by this
Agreement.

 

4.4 HSR Act. Each Party will use reasonable efforts to prepare and, as soon as
practicable after the date of this Agreement, file with the United States
Federal Trade Commission (the “FTC”) and the Antitrust Division of the United
States Department of Justice (the “DOJ”), any materials and information required
to be filed with or provided to the FTC or the DOJ pursuant to the HSR Act with
respect to the transactions contemplated by this Agreement. Nexstar will pay the
filing fees associated with any such filing, and such fees will be part of the
Transaction Fees. Each Party will promptly supply any additional information
that may be required or requested by the FTC or the DOJ. Each Party will take
all such actions and will file and use reasonable efforts to have declared
effective or approved, all documents and notifications with any governmental or
regulatory bodies, as may be necessary or may reasonably be requested under
federal antitrust legal requirements for the consummation of the transactions
contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

4.5 Other Consents Generally. The Parties will use commercially reasonable
efforts (without being required to make any payment not specifically required by
the terms of any related Contract or Legal Requirement or agree to any material
modification or waiver of any term of any Contract or any other right) to (a)
obtain or cause to be obtained prior to the Closing Date all Consents, and (b)
cause each such Consent to be effective as of the Closing Date, whether it is
granted or entered into prior to or after the Closing.

 

4.6 Further Assurances. Each Party will use commercially reasonable efforts to
cause the conditions to the Parties’ respective obligations to consummate the
Merger to be satisfied, including preparing, executing and delivering all
agreements and instruments contemplated hereunder to be executed and delivered
by such Party or its Subsidiaries in connection with or prior to the Closing.

 

4.7 No Premature Assumption of Control. Nothing contained in this Agreement or
the Management Agreement will give any Nexstar Company the right to control the
programming or operations of the Quorum Stations or the Quorum LSA Stations
prior to the Closing Date, and the respective licensees thereof will have
complete control of the programming and operations of the Quorum Stations and
the Quorum LSA Stations through the Closing Date. Nothing contained in this
Agreement will give Quorum or any Quorum Company the right to control the
programming or operations of the Nexstar Stations or the Nexstar LSA Stations
prior to the Closing Date, and the respective licensees thereof will have
complete control of the programming and operations of the Nexstar Stations and
the Nexstar LSA Stations through the Closing Date.

 

ARTICLE V

 

CLOSING CONDITIONS

 

5.1 Closing Conditions. The obligation of each Party to consummate the Merger is
subject to the satisfaction (or waiver by such Party in writing) of the
following conditions as of the time of the Closing:

 

(a) The managers or directors, and any requisite members or stockholders, of
each Party will have approved the Merger and approved or ratified such Party’s
execution, delivery and performance of this Agreement.

 

(b) The directors and stockholders of each of NBG Inc. and Quorum Inc., and the
managers of Quorum LLC, will have approved the Merger, such Person’s execution,
delivery and performance of the Merger Agreement, and the terms of this
Agreement.

 

(c) The representations and warranties of the other Party set forth in Article
II or Article III, as applicable, in each case considered without any
materiality qualifiers set forth therein, will be true and correct in all
respects at and as of the time of the Closing as though then made, except with
respect to facts and circumstances that in the aggregate have not had, and could
not reasonably be expected to have, a Material Adverse Effect on such other
Party.

 

12



--------------------------------------------------------------------------------

(d) The other Party will have performed and complied in all material respects
with all of the covenants and agreements required to be performed by it under
any of the Transaction Documents at or prior to the Closing.

 

(e) There will be no action or proceeding before any Governmental Entity pending
or threatened wherein an unfavorable judgment, decree, injunction or order could
reasonably be expected to (i) prevent or have a material adverse effect on the
consummation of the Merger or any of the Related Transactions, (ii) have a
Material Adverse Effect on the other Party, or (iii) result in the Merger or any
Related Transaction being declared unlawful or rescinded, and no such judgment,
decree, injunction or order will be in effect.

 

(f) The FCC Consent will be effective, the applicable waiting period under the
HSR Act will have expired or been terminated, and all other Required Consents
will have been obtained and be in full force and effect.

 

(g) Any opinion with respect to the fairness of the terms of the Merger and/or
the Related Transactions that is required by the indenture pursuant to which the
Quorum Discount Notes were issued or the agreement pursuant to which the Quorum
Series A Preferred Units were issued will have been obtained and delivered to
the requisite Person(s).

 

(h) Any opinion with respect to the fairness of the terms of the Merger and/or
the Related Transactions that is required by any indenture pursuant to which
Indebtedness of the Nexstar Companies was incurred or the agreement pursuant to
which the Nexstar Series AA Preferred Units were issued will have been obtained
and delivered to the requisite Person(s).

 

(i) The transactions described in Sections 1.1(a) through 1.1(e) and the
Preliminary Merger will have been consummated, and the conditions precedent to
the other Related Transactions will have been satisfied or waived (or will be
satisfied by the consummation of the Merger or any other Related Transaction),
and the parties to such other Related Transactions will stand ready to
consummate those transactions.

 

ARTICLE VI

 

TERMINATION

 

6.1 Termination. This Agreement may be terminated prior to the Closing:

 

(a) at any time, by mutual written agreement of the Parties;

 

(b) at any time by one Party, by notice to the other Party, if

 

(i) such other Party voluntarily dissolves, liquidates or terminates operations
or applies for or consents to the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of such other Party or of all
or of a substantial part of its assets, admits in writing its inability, or be
generally unable, to pay its debts as

 

13



--------------------------------------------------------------------------------

the debts become due, makes a general assignment for the benefit of its
creditors, commences a voluntary case under the United States Bankruptcy Code or
any similar or comparable state law (as now or hereafter in effect), files a
petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
fails to controvert in a timely and appropriate manner, or acquiesce in writing
to, any petition filed against it in an involuntary case under any of the
foregoing, or takes any action for the purpose of effecting any of the
foregoing, or

 

(ii) An involuntary petition or complaint is filed against such other Party
seeking bankruptcy relief or reorganization or the appointment of a receiver,
custodian, trustee, intervenor or liquidator of such other Party or of all or
substantially all of its assets, if such petition or complaint has not been
dismissed within sixty (60) days of the filing thereof; or an order, order for
relief, judgment or decree is entered by any court of competent jurisdiction or
other competent authority approving or ordering any of the foregoing actions; or

 

(c) At any time by a Party, by written notice to the other Party, if the other
Party is in material default of its obligations under this Agreement and such
default has continued unremedied for more than 30 days after the terminating
Party gave the defaulting Party notice of such default, so long as the
terminating Party is not in material default of its obligations under this
Agreement at the time it gives such notice of termination.

 

(d) by either Party, by notice to the other Party, if Nexstar abandons its
efforts to effectuate the IPO.

 

6.2 Effect of Termination. If this Agreement is terminated as provided in
Section 6.1, then this Agreement will forthwith become void as of the date of
termination and there will be no liability on the part of either Party to the
other Party or any other Person in respect thereof.

 

ARTICLE VII

 

ADDITIONAL COVENANTS

 

7.1 Press Releases and Announcements. Except for any public disclosure that a
Party in good faith believes is required by any Legal Requirement, neither Party
will make any press release or other public announcement of or with respect to
any Transaction Document, the Merger or any Related Transaction prior to the
Closing without the prior consent of the other Party.

 

7.2 Further Transfers. Each Party will, and will cause its Subsidiaries to,
execute and deliver such further instruments of conveyance and transfer and take
such additional actions as the other Party may reasonably request to effect,
consummate, confirm or evidence the transactions contemplated hereby.

 

14



--------------------------------------------------------------------------------

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 Amendment and Waiver. This Agreement may be amended and any provision of
this Agreement may be waived; provided that any such amendment or waiver will be
binding upon a Party only if it is set forth in a writing executed by such
Party. No course of dealing between the Parties will be deemed effective to
modify, amend or discharge any part of this Agreement or any rights or
obligations of either Party under or by reason of this Agreement. No failure by
either Party to insist upon the strict performance of any covenant, duty,
agreement or condition of this Agreement or to exercise any right or remedy upon
a breach thereof will constitute a waiver of any such breach or such covenant,
duty, agreement or condition.

 

8.2 Notices. All notices, demands and other communications given or delivered
under this Agreement will be in writing and will be deemed to have been given
when personally delivered or delivered by express courier service. Notices,
demands and communications to the Parties will, unless another address is
specified in writing, be sent to the address indicated below:

 

to Quorum:

 

Quorum Broadcasting

10 New England Business Center

Suite 100

Andover, MA 01810

Attention: David Pulido

 

to Nexstar:

 

Nexstar Broadcasting Group, L.L.C.

909 Lake Carolyn Parkway

Suite 1450 Irving, TX 75039

Attention: Perry Sook, President & CEO

 

with, in either case, a copy to ABRY Partners LLC, 111 Huntington Avenue, 30th
Floor, Boston, MA 02199, Attention: Royce Yudkoff.

 

8.3 Binding Agreement; Assignment. This Agreement and all of the provisions
hereof will be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns. Neither Party may assign either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other Party; provided that without any such
consent, either Party may assign any or all of its rights and any claims under
this Agreement for collateral purposes to one or more of its creditors.

 

8.4 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under all applicable
Legal Requirements, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement.

 

15



--------------------------------------------------------------------------------

8.5 Survival. The representations and warranties set forth in this Agreement
will not survive the Merger.

 

8.6 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties, and no
presumption or burden of proof will arise favoring or disfavoring any Person by
virtue of the authorship of any of the provisions of this Agreement.

 

8.7 Captions. The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and will not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement will be enforced and construed
as if no caption had been used in this Agreement.

 

8.8 Entire Agreement. This Agreement and the documents referred to herein
contain the entire agreement between the Parties and supersede any prior
understandings, agreements or representations by or between the Parties, written
or oral, which may have related to the subject matter hereof in any way.

 

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which taken together will
constitute one and the same instrument.

 

8.10 Governing Law and Consent to Jurisdiction. All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
and construed in accordance with the internal legal requirements of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the legal requirements of any jurisdiction other
than the State of Delaware. In furtherance of the foregoing, the internal law of
the State of Delaware will control the interpretation and construction of this
Agreement (and all schedules hereto), even if under that jurisdiction’s choice
of law or conflict of law analysis, the substantive law of some other
jurisdiction would ordinarily apply.

 

8.11 Parties in Interest. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the Parties and their respective
successors and permitted assigns any rights or remedies under or by virtue of
this Agreement.

 

8.12 Generally Accepted Accounting Principles and Determinations. Where any
accounting determination or calculation is required to be made under this
Agreement, such determination or calculation (unless otherwise provided) will be
made in accordance with GAAP and, to the extent consistent therewith, the
respective accounting policies heretofore employed by the Parties.

 

8.13 Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH PARTY
TO ENTER INTO THIS AGREEMENT, EACH PARTY EXPRESSLY

 

16



--------------------------------------------------------------------------------

WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN.

 

8.14 Other Definitional Provisions. The terms “hereof,” “herein” and “hereunder”
and terms of similar import will refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, clause, Schedule references
contained in this Agreement are references to Sections, clauses and Schedules in
or attached to this Agreement, unless otherwise specified. Each defined term
used in this Agreement has a comparable meaning when used in its plural or
singular form. Each gender-specific term used in this Agreement has a comparable
meaning whether used in a masculine, feminine or gender-neutral form. Whenever
the term “including” is used in this Agreement (whether or not that term is
followed by the phrase “but not limited to” or “without limitation” or words of
similar effect) in connection with a listing of items within a particular
classification, that listing will be interpreted to be illustrative only and
will not be interpreted as a limitation on, or an exclusive listing of, the
items within that classification.

 

* * * * *

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Reorganization Agreement as
of the date first written above.

 

NEXSTAR BROADCASTING GROUP, L.L.C.

 

NEXSTAR BROADCASTING GROUP, L.L.C.

By:

 

/S/    PERRY A. SOOK

--------------------------------------------------------------------------------

Its:

 

President

--------------------------------------------------------------------------------

QUORUM BROADCAST HOLDINGS, LLC

By:

 

/S/    J. DANIEL SULLIVAN

--------------------------------------------------------------------------------

Its:

 

President

--------------------------------------------------------------------------------

 

18



--------------------------------------------------------------------------------

DEFINITIONS SCHEDULE

 

As used in the Reorganization Agreement to which this Definitions Schedule is
attached, the following terms have the following respective meanings:

 

“ABRY Fund” means ABRY Broadcast Partners II, L.P. or ABRY Broadcast Partners
III. L.P., each a Delaware limited partnership.

 

“ABS Acquisition” means the acquisition of VHR-ABS, LLC to be effected pursuant
to the ABS Purchase Agreement.

 

“ABS Purchase Agreement” means the Contingent Purchase Agreement dated as of
January 2, 2002 among Victor H. Rumore, VHR Broadcasting and Quorum, as in
effect from time to time.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Certificate of Merger” has the meaning set forth in Section 1.2.

 

“Closing” has the meaning set forth in Section 1.5(a).

 

“Closing Date” has the meaning set forth in Section 1.5(a).

 

“Combined Enterprise Value” means (a) the product of the number of shares of
common stock of NBG Inc. to be outstanding immediately prior to the IPO
multiplied by the IPO Price, plus (b) the Nexstar Senior/Mezz Obligations, plus
(c) the Quorum Senior/Mezz Obligations, plus (d) the Transaction Fees, less (e)
the Nexstar Working Capital, less (f) the Quorum Working Capital.

 

“Communications Act” means the Communications Act of 1934, as amended from time
to time.

 

“Company” means any Nexstar Company, any Quorum Company, Mission Broadcasting,
any Mission Amarillo Company, any Kenos Company or any VHR Company.

 

“Consent” means any consent, order, approval, authorization or other action of,
or any filing with or notice to or other action with respect to, any
Governmental Entity or any other Person which is required for any of the
execution, delivery or performance of this Agreement or any other Transaction
Document, the consummation of the Merger or any Related Transaction, or the
conduct of the business or operation of any Station or Company thereafter as a
result of any such transaction, whether such requirement arises pursuant to any
Legal Requirement or Contract, including any of the foregoing that is required
in order to prevent a breach of or a default under or a termination or
modification of any Contract.

 

“Contract” means any oral or written agreement, instrument, document, lease,
employee benefit or welfare plan or other business or commercial arrangement (in
each case, including any extension, renewal, amendment or other modification
thereof).

 

A-1



--------------------------------------------------------------------------------

“Delaware Corporate Law” means the Delaware General Corporation Law, as in
effect from time to time.

 

“Delaware LLC Law” means the Delaware Limited Liability Company Act, as in
effect from time to time.

 

“Departing Management Holders” has the meaning set forth in Section 1.1(c).

 

“Equity Security” of any Person means (i) any capital stock, partnership or
membership interest or other equity security of such Person, (ii) any security,
directly or indirectly, convertible into or exchangeable for any such capital
stock, interest or other equity security or containing any profit participation
features, (iii) any right or option, directly or indirectly, to subscribe for or
to purchase any such capital stock, interest, other equity security or security
containing any profit participation features or, directly or indirectly, to
subscribe for or to purchase any security, directly or indirectly, convertible
into or exchangeable for any such capital stock, interest, other equity security
or security containing profit participation features, or (iv) any stock or other
appreciation rights, phantom equity rights or other similar rights with respect
to such Person.

 

“Evansville Sale” means the sale of substantially all of the assets of
television broadcast station WTVW, Evansville, Indiana, pursuant to the
Evansville Sale Agreement.

 

“Evansville Sale Agreement” means the Asset Purchase Agreement dated as of April
1, 2003 among GNS Media Evansville, Inc., Quorum Broadcasting of Indiana, Inc.
and Quorum of Indiana License, LLC, as in effect from time to time.

 

“FCC” means the Federal Communications Commission or any successor thereto.

 

“FCC Consents” means all Consents of the FCC.

 

“FCC Regulations” means all regulations and published policies promulgated by
the FCC, under the Communications Act or otherwise, as in effect from time to
time.

 

“FTC” has the meaning set forth in Section 5.8.

 

“Final Order” means any FCC Consent (a) which has not been reversed, stayed, set
aside, enjoined, annulled or suspended (whether under Section 402 or 405 of the
Communications Act or otherwise) and (b) as to which (i) no request has been
filed for administrative or judicial review, reconsideration, appeal, certiorari
or stay and the time for filing any such request and for the FCC to review such
FCC Consent on its own motion has expired, or (2) if such a review,
reconsideration or appeal has occurred, such review, reconsideration or appeal
has been denied or dismissed and the time for further review, reconsideration or
appeal has expired.

 

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time.

 

A-2



--------------------------------------------------------------------------------

“Governmental Entity” means any government, agency, governmental department,
commission, board, bureau, court, arbitration panel or instrumentality of the
United States of America or any state or other political subdivision thereof
(whether now or hereafter constituted and/or existing), or any non-U.S.
jurisdiction, and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“High-Vote Merger Shares” has the meaning set forth in Section 1.5(c).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended.

 

“Indebtedness” means at a particular time, without duplication, (i) any
obligations under any indebtedness for borrowed money, (ii) any indebtedness
evidenced by any note, bond, debenture or other debt security, (iii) any
commitment by which a Person assures a creditor against loss (including
contingent reimbursement obligations with respect to letters of credit), (iv)
any indebtedness pursuant to a guarantee, (v) any obligations under capitalized
leases or with respect to which a Person is liable, contingently or otherwise,
as obligor, guarantor or otherwise, or with respect to which obligations a
Person assures a creditor against loss, and (vi) any indebtedness secured by a
Lien on a Person’s assets; provided, however, that Indebtedness does not include
trade payables generated in the Ordinary Course.

 

“Investigating Parties” has the meaning set forth in Section 4.2(a).

 

“IPO” means the closing of the purchase and sale of Class A Common Stock of NBG
Inc. in an offering pursuant to the Securities Act of 1933, as amended.

 

“IPO BCF Multiple” means (a) the Combined Enterprise Value, divided by (b) the
sum of the Trailing BCF of Nexstar and the Trailing BCF of Quorum.

 

“IPO Filing” means Amendment No. 3 to the registration statement on Form S-1
with respect to the offering of Class A Common Stock of NBG Inc. in the IPO,
which has been or will be filed with the Securities and Exchange Commission on
or about the date of this Agreement, as amended from time to time.

 

“IPO Price” means the price per share at which shares of Class A Common Stock
are offered to the public in the IPO.

 

“Kenos” means Kenos Broadcasting, Inc., a Delaware corporation.

 

“Kenos II” means Kenos Broadcasting II, Inc., a Delaware corporation.

 

“Kenos Companies” means Kenos and its Subsidiaries and Kenos II.

 

“Kenos-VHR Mergers” means the contemplated merger of Kenos and VHR Broadcasting
(after which the term “Kenos” will refer to the entity that survives such
merger) and (ii) the contemplated merger of Kenos II and VHR Montana (after
which the term “Kenos II” will refer to the entity that survives such merger).

 

A-3



--------------------------------------------------------------------------------

“Knowledge” of a Party means the actual knowledge after reasonable investigation
of the management personnel of such Party and/or its Subsidiaries who are
responsible for the affairs of a Party and its Subsidiaries as they relate to
more than one market.

 

“Legal Requirement” means any of the Communications Act, the FCC Regulations,
and all other federal, state and local legal requirement, statutes, codes,
rules, regulations, ordinances, judgments, orders, decrees and the like of any
Governmental Entity, including common law.

 

“Lien” means any mortgage, pledge, hypothecation, lien (statutory or otherwise),
preference, priority, security agreement or other encumbrance of any kind or
nature whatsoever (including any conditional sale of other title retention
agreement and any lease having substantially the same effect as any of the
foregoing and any assignment or deposit arrangement in the nature of a security
device).

 

“LSA” means a local market, time brokerage, joint sales, shared services or
similar agreement; provided that the Management Agreement will not constitute an
LSA.

 

“Material Adverse Effect” on a Party means a material adverse effect on the
business, operations, financial condition, or results of operations of (i) in
the case of Nexstar, NBG Inc., Nexstar, Nexstar’s Subsidiaries, Mission
Broadcasting, the Nexstar Stations and the Nexstar LSA Stations, taken in the
aggregate and as a whole, and (ii) in the case of Quorum, Quorum, its
Subsidiaries, the Mission Amarillo Companies, the Kenos Companies, the VHR
Companies, the Quorum Stations and the Quorum LSA Stations, taken in the
aggregate and as a whole.

 

“Management Agreement” means the Management and Consulting Services Agreement
dated as of the date of this Agreement among Quorum (on behalf of itself and its
Subsidiaries) and Nexstar Management, Inc., as in effect from time to time.

 

“Measurement Period” means the period of twenty-four (24) months ending on the
last day of the calendar quarter for which information that is required to
compute the Trailing BCF of each Party is available on the Closing Date.

 

“Merger” has the meaning set forth in the preamble to this Agreement.

 

“Merger Agreement” has the meaning set forth in Section 1.2.

 

“Merger Shares” has the meaning set forth in Section 1.5(d).

 

“Merger Time” has the meaning set forth in Section 1.3.

 

“Mission Amarillo Companies” means Mission Broadcasting of Amarillo, Inc., a
Delaware corporation, and its Subsidiaries.

 

“Mission Broadcasting” means Mission Broadcasting, Inc., a Delaware corporation.

 

A-4



--------------------------------------------------------------------------------

“Mission Reorganization” means (i) the merger of each of the Mission Amarillo
Companies, Kenos and its Subsidiaries and Kenos II with and into Mission
Broadcasting on the Closing Date, with Mission Broadcasting being the Person
that survives such merger, if the Kenos-VHR Mergers are consummated prior to the
Closing Date, or (ii) otherwise, the consummation on the Closing Date of the
Kenos-VHR Mergers followed by the merger described in clause (i) above, in
either case, followed by the repayment of the indebtedness of the Mission
Amarillo Companies, the Kenos Companies and the VHR Companies prior thereto.

 

“NBG Inc.” has the meaning set forth in the preamble to this Agreement.

 

“Nexstar” has the meaning set forth in the preamble to this Agreement.

 

“Nexstar Common Units” means the membership interests of Nexstar that are
designated as the Class A Interests, Class B Interests, Class C Interests and
Class D Interests of Nexstar pursuant to the Nexstar LLC Agreement, in each case
that are outstanding immediately prior to the Preliminary Merger.

 

“Nexstar Company” means NBG Inc., Nexstar or any Subsidiary of Nexstar.

 

“Nexstar Enterprise Value” means the product of the Combined Enterprise Value
multiplied by a fraction, the numerator of which is the Trailing BCF of Nexstar
and the denominator of which is the sum of the Trailing BCF of Nexstar and the
Trailing BCF of Quorum.

 

“Nexstar LLC Agreement” means the operating agreement of Nexstar, as in effect
from time to time.

 

“Nexstar LSA Station” means any television broadcast station (including a
low-power station or translator) of which neither Nexstar nor any of its
Subsidiaries is the licensee but with respect to which Nexstar or any of its
Subsidiaries is a party to an LSA.

 

“Nexstar Merger Shares” has the meaning set forth in Section 1.5(c).

 

“Nexstar Pre-IPO Equity Value” means the Nexstar Pre-IPO Equity Value Before
Fees less the product of (a) the amount of the Transaction Fees multiplied by
(b) a fraction, the numerator of which is the Nexstar Pre-IPO Equity Value
Before Fees and the denominator of which is the sum of the Nexstar Pre-IPO
Equity Value Before Fees and the Quorum Pre-IPO Equity Value Before Fees.

 

“Nexstar Pre-IPO Equity Value Before Fees” means (a) the Nexstar Enterprise
Value, less (b) the Nexstar Senior/Mezz Obligations, plus (c) the Nexstar
Working Capital.

 

“Nexstar Senior/Mezz Obligations” means (a) the principal amount of the
Indebtedness of the Nexstar Companies (including Mission Broadcasting for this
purpose, but without giving effect to the Mission Reorganization, and including
the NFH Notes), on a consolidated basis, and unpaid accrued interest thereon, in
each case immediately prior to the Merger, plus (b) the aggregate Redemption
Price of the Nexstar Series AA Preferred Units that are outstanding immediately
prior to the Merger after giving effect to the redemption described

 

A-5



--------------------------------------------------------------------------------

in Section 1.1, plus (c) the purchase price to be paid on or after the Closing
Date by any Nexstar Company (including Mission Broadcasting for this purpose,
but without giving effect to the Mission Reorganization or the Merger) to
consummate any acquisition (other than the Mission Reorganization or the Merger)
then pending pursuant to a definitive agreement entered into prior to the
Closing Date (net of any cash, or the face amount of any letter of credit, held
in escrow to secure such Nexstar Company’s obligations under the related
acquisition agreement).

 

“Nexstar Series AA Preferred Units” means the membership interests of Nexstar
that are designated as “Series AA Preferred Interests” of Nexstar pursuant to
the Nexstar LLC Agreement and that are outstanding immediately prior to the
redemption described in Section 1.1(a).

 

“Nexstar Station” means any television broadcast station (including a low-power
station or translator) of which Nexstar or any of its Subsidiaries is the
licensee.

 

“Nexstar Working Capital” means (a) the amount of the net working capital (i.e.,
the current assets, including cash, less the current liabilities) of the Nexstar
Companies (including Mission Broadcasting, but without giving effect to the
Mission Reorganization) as of the close of business on the day prior to the
Closing Date, determined by Nexstar (subject to Quorum’s approval, which Quorum
will not unreasonably withhold) on a consolidated basis in accordance with GAAP,
but disregarding any amount that is part of the Nexstar Senior/Mezz Obligations
or the Transaction Fees, plus (b) the amount of the Transaction Fees, if any,
paid by the Nexstar Companies or Mission Broadcasting prior to the Closing Date;
provided that:

 

(i) the net working capital described in clause (a) above will not reflect any
cash escrowed as described in clause (c) of the definition of “Nexstar
Senior/Mezz Obligations,” and,

 

(ii) if the WBAK Acquisition is consummated on or prior to the Closing Date,
then the net working capital described in clause (a) above will reflect
Nexstar’s good faith estimate (subject to Quorum’s approval, which Quorum will
not unreasonably withhold) of any adjustments to be paid to or by Mission
Broadcasting pursuant to any related acquisition agreement.

 

“NFH Notes” has the meaning set forth in Section 1.1(a).

 

“No-Vote Merger Shares” has the meaning set forth in Section 1.5(c).

 

“One-Vote Merger Shares” has the meaning set forth in Section 1.5(c).

 

“Ordinary Course” means with respect to any Person, in the ordinary course of
that Person’s business consistent with past practice.

 

“Parties” has the meaning set forth in the recitals.

 

A-6



--------------------------------------------------------------------------------

“Permitted Liens” means:

 

(i) Liens on property or assets of any Company arising by operation of law and
securing the payment of Taxes which are not yet due and payable or which are
being contested in good faith by appropriate proceedings;

 

(ii) easements, rights-of-way, reservations of rights, conditions or covenants,
zoning, building or similar restrictions or other restrictions or encumbrances
that do not, individually or in the aggregate materially interfere with the use
of the affected property in the operation of the Stations as conducted or as now
proposed to be conducted by the Companies in question;

 

(iii) restrictions on transfer imposed under state or federal securities legal
requirement or pursuant to the Communications Act or the FCC Regulations;

 

(iv) the lessors’ and sublessors’ rights under the leases of personal property
by any Company as lessee which are part of the property or assets of any
Company;

 

(v) mechanics’, carriers’, workers’, repairers’, and similar non-consensual
Liens arising by operation of law and relating to obligations which are incurred
in the Ordinary Course and which secure only liabilities which are not yet
past-due on the Closing Date; and

 

(vi) Liens that secure Indebtedness as of the Closing Date that will be repaid
in the Refinancing Transactions.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or any Governmental
Entity.

 

“Preliminary Merger” has the meaning set forth in Section 1.1(f).

 

“Quorum” has the meaning set forth in the preamble to this Agreement.

 

“Quorum Common Notes” has the meaning set forth in Section 1.1(c).

 

“Quorum Company” means Quorum Inc., Quorum LLC or any Subsidiary of either of
them.

 

“Quorum Contingent Note” means the Amended and Restated Subordinated Promissory
Note of Quorum dated as of April 16, 1999 payable to Midwest Television
Statutory Trust, II, as in effect immediately prior to the Merger.

 

“Quorum Discount Notes” means the 15% Senior Discount Notes of Quorum Inc. Due
2009.

 

A-7



--------------------------------------------------------------------------------

“Quorum Enterprise Value” means the product of the Combined Enterprise Value
multiplied by a fraction, the numerator of which is the Trailing BCF of Quorum
and the denominator of which is the sum of the Trailing BCF of Quorum and the
Trailing BCF of Nexstar.

 

“Quorum Inc.” has the meaning set forth in the recitals.

 

“Quorum LLC” has the meaning set forth in the recitals.

 

“Quorum LLC Agreement” means the operating agreement of Quorum, as in effect
from time to time.

 

“Quorum LSA Station” means any television broadcast station (including a
low-power station or translator) of which neither Quorum nor any of its
Subsidiaries is the licensee but with respect to which Quorum or any of its
Subsidiaries is a party to an LSA.

 

“Quorum Merger Shares” has the meaning set forth in Section 1.4(a).

 

“Quorum Pre-IPO Equity Value” means the Quorum Pre-IPO Equity Value Before Fees
less the product of (a) the amount of the Transaction Fees multiplied by (b) a
fraction, the numerator of which is the Quorum Pre-IPO Equity Value Before Fees
and the denominator of which is the sum of the Quorum Pre-IPO Equity Value
Before Fees and the Nexstar Pre-IPO Equity Value Before Fees.

 

“Quorum Pre-IPO Equity Value Before Fees” means (a) the Quorum Enterprise Value,
less (b) the Quorum Senior/Mezz Obligations, plus (c) the Quorum Working
Capital.

 

“Quorum Senior Facility” means the senior debt facilities provided to the Quorum
Companies, the Mission Amarillo Companies and VHR and its Subsidiaries pursuant
to Credit Agreement dated as of April 16, 1999 among Quorum Broadcasting
Company, Inc., Quorum LLC, VHR Broadcasting, Mission Broadcasting of Amarillo,
Inc., Quorum, Inc., Bank of America, N.A., as Administrative Agent and the other
Agents and the Lenders referred to therein, and any replacement, refinancing,
refunding or extension thereof, in each case as in effect from time to time.

 

“Quorum Senior/Mezz Obligations” means (a) the principal amount of the
Indebtedness of the Quorum Companies (other than the Quorum Discount Notes, but
including all Indebtedness of the Mission Amarillo Companies, the Kenos
Companies and, if the Kenos-VHR Mergers have not been consummated prior to the
Closing Date, the VHR Companies, and including the Quorum Series A Notes, the
Quorum Common Note and the Quorum Contingent Note), on a consolidated basis, and
unpaid accrued interest thereon, immediately prior to the Merger, plus (b) the
redemption price of the Quorum Discount Notes as of the Closing Date, determined
pursuant to the terms of the Indenture pursuant to which the Quorum Discount
Notes were issued, plus (c) the purchase price to be paid on or after the
Closing Date by any Quorum Company (including the Mission Amarillo Companies,
the Kenos Companies and the VHR Companies for this purpose) to consummate any
acquisition (including the Kenos-VHR Merger, if it is not consummated prior to
the Closing Date, and the ABS Acquisition) then pending

 

A-8



--------------------------------------------------------------------------------

pursuant to a definitive agreement entered into prior to the Closing Date (net
of any cash, or the face amount of any letter of credit, held in escrow to
secure such Quorum Company’s obligations under the related acquisition
agreement); provided that the aggregate principal amount and unpaid accrued
interest on the Quorum Contingent Note will be deemed to be $0.00.

 

“Quorum Series A Notes” has the meaning set forth in Section 1.1(b).

 

“Quorum Series A Preferred Units” means the membership interests of Quorum that
are designated as “Series A Preferred Units” of Quorum pursuant to the Quorum
LLC Agreement and that are outstanding immediately prior to the redemption
described in Section 1.1(b).

 

“Quorum Station” means any television broadcast station (including a low-power
station or translator) of which Quorum or any of its Subsidiaries is the
licensee.

 

“Quorum Working Capital” means (a) the amount of the net working capital (i.e.,
the current assets, including cash, less the current liabilities) of the Quorum
Companies (including the Mission Amarillo Companies, the Kenos Companies and the
VHR Companies, without giving effect to the Mission Reorganization) as of the
close of business on the day prior to the Closing Date, determined by Quorum
(subject to Nexstar’s approval, which Nexstar will not unreasonably withhold) on
a consolidated basis in accordance with GAAP, but disregarding any amount that
is part of the Quorum Senior/Mezz Obligations or the Transaction Fees, plus (b)
the amount of the Transaction Fees, if any, paid by the Quorum Companies prior
to the Closing Date; provided that:

 

(i) the net working capital described in clause (a) above will not reflect any
cash escrowed as described in clause (c) of the definition of “Quorum
Senior/Mezz Obligations,” and,

 

(ii) if the Evansville Sale is consummated on or prior to the Closing Date, then
the net working capital described in clause (a) above will reflect the balance
of the Post-Closing Escrow Fund (as that term is defined in the Evansville Sale
Agreement) as of the Closing Date and Quorum’s good faith estimate (subject to
Nexstar’s approval, which Nexstar will not unreasonably withhold) of the
adjustments to be paid to or by a Quorum Company after the Closing Date pursuant
to Section 2.3(c) of the Evansville Sale Agreement).

 

“Redemption Price” (a) for any Nexstar Series AA Preferred Unit, means the sum
of Unreturned Series AA Preferred Interest Capital Value, the Unpaid Series AA
Preferred Return and the Series AA Preferred Interest Redemption Premium (as
each such term is defined in the Nexstar LLC Agreement) for such Unit as of the
Closing Date; (b) for any Quorum Series A Preferred Unit, means the sum of the
Unreturned Paid-In Capital, Unpaid Yield and Adjusted Redemption Premium (as
each such term is defined in the Quorum LLC Agreement) for such Unit as of the
Closing Date; and (c) for any Departing Management Holder’s Common Units, the
product of the number of Quorum Merger Shares that would have been received in
respect of the Class B Units, Class C Units and/or Class E Units of Quorum held
by such Departing Management Holder immediately prior to the Merger had the
redemptions described in Section 1.1(c) not been made (and had the Quorum Common
Notes not been issued), and without regard to Section 1.11(b), multiplied by the
IPO Price.

 

A-9



--------------------------------------------------------------------------------

“Refinancing Transactions” means (a) transactions pursuant to which, after the
Merger, the Subsidiaries of Quorum Inc. or Quorum LLC that own or operate
television stations or own related assets prior to the Merger become
Subsidiaries of Nexstar Finance, L.L.C., (b) the actions described in Section
1.6, (c) the incurrence of indebtedness by Subsidiaries of Nexstar, to enable
such Subsidiaries to effect the other Refinancing Transactions (to the extent
they are not financed with proceeds of the IPO), and (d) the incurrence of
indebtedness by Mission Broadcasting to enable Mission Broadcasting to
consummate the Mission Reorganization.

 

“Related Transactions” means the transactions described in Sections 1.1(a)
through 1.1(e), the Preliminary Merger, the IPO, the Refinancing Transactions
and the Mission Reorganization.

 

“Required Consents” means the FCC Consent, the Consent required under the HSR
Act, and any Consent that may be required under any agreement or instrument
relating to Nexstar Senior/Mezz Obligations or Quorum Senior/Mezz Obligations.

 

“Station” means a Nexstar Station, a Nexstar LSA Station, a Quorum Station or a
Quorum LSA Station.

 

“Subsidiary” of any Person means any corporation, limited liability company,
partnership, association or other business entity of which (i) if a corporation,
a limited liability company (with voting securities) a majority of the total
voting power of shares of stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a limited liability company (without voting securities),
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof. A Person or Persons will be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons is allocated a majority of
limited liability company, partnership, association or other business entity
income, gains, deductions or losses or is or controls any managing director or
general partner of such limited liability company, partnership, association or
other business entity.

 

“Surviving Company” has the meaning set forth in Section 1.3.

 

“Tax” (and with correlative meaning, “Taxes”, “Taxable” and “Taxing”) means (i)
any U.S. federal, state or local or any non-U.S. net or gross income, gross
receipts, net proceeds, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under
Section 59A of the Code), customs, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated or other taxes, assessments, duties,
fees, levies or other governmental

 

A-10



--------------------------------------------------------------------------------

charges of any kind whatever, whether disputed or not, including any interest,
penalty or addition thereto; (ii) any liability for or in respect of the payment
of any amount of a type described in clause (i) of this definition as a result
of being a member of an affiliated, combined, consolidated, unitary or other
group for Tax purposes; or (iii) any liability for or in respect of the payment
of any amount described in clauses (i) or (ii) of this definition as a
transferee or successor, by contract or otherwise.

 

“Trailing BCF” of a Party means:

 

(a) the net income of such Party and its Subsidiaries, on a consolidated basis,
for the Measurement Period (excluding after-tax gains and after-tax losses
attributable to extraordinary and/or non-recurring items, and non-cash revenues
and non-cash expenses realized or incurred), plus

 

(b) to the extent deducted in determining such net income, each of (without
duplication): (i) interest expense, (ii) income and similar tax expense, (iii)
depreciation expense, (iv) amortization expense (including in respect of
programming contracts and obligations, and (v) overhead (i.e., expenses not
directly attributable to the operation of the Station(s) in a single market),
less

 

(c) the aggregate amount of cash payments becoming due during the Measurement
Period under the agreements to which such Person or any of its Subsidiaries is a
party for the purchase, use, license or acquisition of programs, programming
materials, films, and similar assets, other than amounts applied to the
prepayment of obligations owing under any such agreement under which the amount
owed by such Party or any of its Subsidiaries exceeds the remaining value of
such contract to such Party or such Subsidiary;

 

provided that:

 

(1) for purposes of determining the Trailing BCF of Nexstar, Mission
Broadcasting will be deemed to be a Subsidiary of Nexstar,

 

(2) for purposes of determining the Trailing BCF of Quorum, the Mission Amarillo
Companies, the Kenos Companies and the VHR Companies will be deemed to be
Subsidiaries of Quorum,

 

(3) subject to the provisions of Section 11.1, if a Party or any of its
Subsidiaries has consummated or consummates any acquisition or disposition, or
has entered into or enters into a definitive agreement to make any acquisition
or disposition (other than the Merger or the Mission Reorganization), or any
LSA, after the first day of the Measurement Period and prior to the Closing
Date, then the Trailing BCF of such Party will be determined on a pro forma
basis, giving effect to such acquisition or disposition as if it had been
consummated on the first day of the Measurement Period, or giving effect to the
arrangements contemplated by such LSA as if such arrangements had commenced on
the first day of such Measurement Period, but without giving effect to the
Mission Reorganization or the Merger, provided that:

 

A-11



--------------------------------------------------------------------------------

(A) if, after the first day of the Measurement Period and prior to the Closing
Date any Person entered into or enters into an LSA to provide programming to or
sell advertising time on a television station contemporaneously with such
Person’s entry into a definitive agreement to acquire such television station
(as Mission Broadcasting did with respect to television broadcast station WBAK,
Terre Haute, Indiana), then such LSA will be disregarded and the Trailing BCF of
the Party in question will be determined as if such Person acquired such
television station on the first day of the Measurement Period,

 

(B) for purposes of determining the Trailing BCF of either Party, the grant of
an option to acquire the assets of a television station or the owner or operator
of a television station will not be deemed to be entry into a definitive
agreement to make a disposition of that television station, and the receipt of
an option to acquire the assets of a television station or the owner or operator
of a television station will not be deemed to be entry into a definitive
agreement to make an acquisition, and

 

(C) for purposes of determining the Trailing BCF of Quorum, the ABS Acquisition
will be deemed to have been consummated on the date of the ABS Acquisition
Agreement,

 

(4) for purposes of determining the Trailing BCF of a Party, the consolidated
net income of such Party and its Subsidiaries attributable to payments accrued
in favor of or received by any such Person under any network affiliation
agreement will include only payments actually received or currently receivable
by such Person under such agreement during such period, regardless of the
treatment thereof under GAAP or such Person’s past practices, and

 

(5) in determining the Trailing BCF of a Party, additional adjustments of the
types reflected in the “Trailing BCF” of Nexstar and Quorum shown on the
attached Trailing BCF Schedule will be made.

 

The attached Trailing BCF Schedule sets forth the respective amounts of the
Trailing BCF of Nexstar and Quorum attributable to each of the quarters during
the two-year period that ended on June 30, 2003.

 

“Transaction Documents” means this Agreement and all certificates, agreements
and other documents delivered hereunder or thereunder.

 

“Transaction Fees” means all expenses incurred by a Company in connection with
the Merger or the Related Transactions; provided that any bonus or similar
compensation paid or payable by a Company to its employees as a result of the
Merger or any of the Related Transactions will not be a Transaction Fee and, to
the extent not paid, will be the Nexstar Working Capital or the Quorum Working
Capital, as applicable, will reflect such Company’s obligation to pay such
amount.

 

“VHR Broadcasting” means VHR Broadcasting, Inc., a Tennessee corporation.

 

A-12



--------------------------------------------------------------------------------

“VHR Companies” means VHR Broadcasting, Inc. and its Subsidiaries and VHR
Montana.

 

“VHR Montana” means VHR Broadcasting of Montana, LLC, a Delaware limited
liability company.

 

“WBAK Acquisition” means the acquisition by Mission Broadcasting of
substantially all of the assets of television broadcast station WBAK, Terre
Haute, Indiana, pursuant to a definitive agreement that Mission Broadcasting has
entered into as of the date of this Agreement, which acquisition has not been
consummated as of the date of this Agreement.

 

A-13



--------------------------------------------------------------------------------

Merger Shares Illustration Schedule

 

(attached)

 

A-14



--------------------------------------------------------------------------------

Nexstar Disclosure Schedule

 

Indebtedness

 

Indebtedness of Nexstar Finance, L.L.C. (“NF LLC”) pursuant to the Second
Amended and Restated Credit Agreement dated as of February 13, 2003 among NF
LLC, as Borrower, Nexstar and certain guarantors, Bank of America, N.A., as
Administrative Agent, and the other agents and the lenders identified therein,
and guarantees of that Indebtedness by Nexstar and its Subsidiaries.

 

Indebtedness of Mission Broadcasting pursuant to the Amended and Restated Credit
Agreement dated as of February 13, 2003 among Mission Broadcasting, Bank of
America, N.A., as Administrative Agent, and the other agents and the lenders
identified therein, which Indebtedness is guaranteed by Nexstar and its
Subsidiaries.

 

Indebtedness of NF LLC and Nexstar Finance, Inc. under 12% Senior Subordinated
Notes due 2008 issued pursuant to an Indenture dated as of March 16, 2001 among
them and The Bank of New York, as Trustee.

 

Indebtedness of Nexstar Finance Holdings, L.L.C. (“NFH LLC”) and Nexstar Finance
Holdings, Inc. (“NFH Inc.”) under 16% Senior Discount Notes due 2009 issued
pursuant to an Indenture dated as of May 17, 2001 among them and The Bank of New
York.

 

Indebtedness of NFH LLC and NFH Inc. under 11.375 Senior Discount Notes Due 2013
issued pursuant to an Indenture dated as of March 27, 2003 among them and The
Bank of New York.

 

Indebtedness of Perry A. Sook to Bank of America, N.A., guaranteed by Nexstar
and its Subsidiaries.

 

Equity Securities of Nexstar

 

Class

--------------------------------------------------------------------------------

   Number Outstanding


--------------------------------------------------------------------------------

Series AA Preferred    40,000.00

Class A-1

   2,050,000.50 Class A-2    4,345,194.68 Class B-1    15,280.00 Class B-2   
1,000.00 Class C-1    81,507.00 Class C-2    95,574.00 Class D-1    43,183.37
Class D-2    648,724.19

 

A-15



--------------------------------------------------------------------------------

Equity Securities of NBG Inc.

 

Class

--------------------------------------------------------------------------------

   Number Outstanding


--------------------------------------------------------------------------------

Class A Common

   1

Class B Common

   36,988

 

A-16



--------------------------------------------------------------------------------

Quorum Disclosure Schedule

 

Indebtedness

 

Indebtedness of Quorum LLC and Quorum Broadcasting Company, Inc. pursuant to the
Credit Agreement dated April 16, 1999 among them, VHR Broadcasting, Mission of
Amarillo, Quorum, Quorum Inc., the lenders identified therein, Bank of America,
N.A. (as successor to NationsBank, N.A.), as Administrative Agent, and the other
agents identified therein as amended through the Seventh Amendment thereto dated
as of September 5, 2003 (the “Credit Agreement”), which Indebtedness is
guaranteed by Quorum and its Subsidiaries.

 

Indebtedness of Mission of Amarillo and VHR Broadcasting pursuant to the Credit
Agreement, which Indebtedness is guaranteed by Quorum and its Subsidiaries.

 

The Quorum Contingent Note and the Quorum Discount Notes.

 

Equity Securities

 

 

Class of Units

--------------------------------------------------------------------------------

   Number Outstanding


--------------------------------------------------------------------------------

Series A Preferred

   40,000.00000

Series B Preferred

   4,999.99999

Class A

   86,268.95000

Class B

   10,461.05000

Class C

   275.97500

Class D

   35.92100

Class E

   20,549.31843

 

A-17



--------------------------------------------------------------------------------

Trailing BCF Schedule

 

(attached)

 

A-18